DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0426-2021, 04-22-2021, 04-19-2021, 02-23-2020, and 12-12-2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloumanis et al. (9,247,779) in view of Baril et al. (5,683,831) and Redpath et al. (2014/0000013).
Regarding claim 1, Aloumanis teaches a protective helmet comprising: an outer shell configured for distributing impact forces (Fig 3, member 312), a battery socket connected to and located inside the outer shell (Fig 1D), configured for detachably receiving a battery (col 5, lines 82-67 and col 6, lines 1-3), and
a line assembly electrically connected to the battery socket, configured for supplying electricity from a battery received in the battery socket to an electric apparatus mechanically coupled to the outer shell (Fig 3, member 322, col 10, lines 62-67),
wherein, the protective helmet has a device socket coupled electrically to and located inside the outer shell, the line assembly and coupled mechanically to the outer shell, configured to be coupled with an electric apparatus (col. 8 and 10-11).
Aloumanis does not explicitly teach wherein the battery socket has a battery frame, and is configured for receiving a battery therein, wherein the battery frame defines a battery frame opening configured for insertion of such battery therethrough into the battery frame,
wherein the battery frame opening is laterally offset from a vertical central longitudinal plane of the protective helmet, 
wherein the device socket has a device frame, and is configured for receiving an electric apparatus therein, wherein the device frame defines a device frame opening configured for insertion of the electric apparatus therethrough and into the device frame, 
wherein the device frame opening is laterally offset from the vertical central longitudinal plane of the protective helmet, and 
wherein the device frame opening is located substantially symmetrically to the battery frame opening across and relative to the vertical central longitudinal plane.
Baril teaches a helmet having a battery socket has a battery frame located inside the outer shell, and is configured for receiving a battery therein, wherein the battery frame defines a battery frame opening configured for insertion of such battery therethrough into the battery frame (Fig 4A),
wherein the device socket has a device frame, and is configured for receiving an electric apparatus therein, wherein the device frame defines a device frame opening configured for insertion of the electric apparatus therethrough and into the device frame (member 32), 
the battery frame opening is laterally offset from a vertical central longitudinal plane of the protective helmet (Figs 1-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the helmet of Aloumanis by adding battery frame, device frame, and their location, as taught by Baril, in order to protect those inside objects better, but easier to exchange when they wore out. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art., without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USRQ 351, 353 (Bd. Rat. App. & inter. 1984).
The modified helmet Aloumanis-Baril does not teach the device frame opening is located substantially symmetrically to the battery frame opening across and relative to the vertical central longitudinal plane.

    PNG
    media_image1.png
    437
    349
    media_image1.png
    Greyscale

Redpath teaches a helmet having openings for plug-in battery or device which is substantially symmetrically across and relative to the vertical central longitudinal plane of each other (Fig 5 annotated above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the location of Aloumanis sockets, by using Redpath location suggestion, in order to provide better balancing for a user when wearing the sockets, especially if the objects are heavy. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art., without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USRQ 351, 353 (Bd. Rat. App. & inter. 1984).
Regarding claim 3, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 3 and Aloumanis further teaches the outer shell defines a lower-edge, the battery frame is adjacent to the lower edge of the outer shell (Fig, 1 A).
Baril further teaches the battery frame opening is substantially located at the lower edge of the outer shell (Figs. 1-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet to have the opening near the lower edge of the outer shell, as taught by Baril, in order to exchange the battery easier. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice, The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device, ” Ex parte Chicago Rawhide Mfg, Co., 223 USPQ 351, 353 (Bd, Pat, App. & inter. 1984).
Regarding claim 6, the combined helmet Aloumanis-Baril teaches all of the limitations of claim 6 and Baril further teaches the battery socket has a spring device configured to bias a battery in the battery socket or battery frame in an ejection direction, and a locking assembly defining a gripping device configured to retain a battery in the battery frame (Fig. 2D, col. 3, lines 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet by adding a spring and a lock, as taught by Baril, in order to secure the battery better but easier to exchange.
Regarding claim 7, the modified helmet Aloumanis-Baril-Redpath discloses the battery socket has a pole assembly configured to electrically and detachably-couple with a battery received in the battery socket (Aloumanis, col. 5, lines 62-67 and col. 6, lines 1-3).
Regarding claim 8, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 8 and Baril further teaches the pole assembly (Fig. 4A, member 86) is located on a wall off a battery frame formed substantially of plastic (member 32, col 4, line 15-16) that is located opposite to a battery frame opening, configured for inserting the battery into the battery frame wherein the battery frame is located inside the outer shell and is configured for positively housing the battery (col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet by setting the location of the pole and the plastic frame, as taught by Baril, in order to improve the battery pack for comfort and effectiveness.
Regarding claim 9, Aloumanis discloses the protective helmet has an inner layer located within the outer shell and configured for damping impact forces, and wherein the line assembly is at least partially located between the outer shell and the inner layer (Fig. 3, member 330, col. 10, lines 40-61).
Regarding claim 10, the combined helmet Aloumanis-Baril-Redpath discloses the electric apparatus defines a digital device for wireless communication (Aloumanis, col 5-6).
Regarding claim 13, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 13 and Baril further teaches the device frame is adjacent to a lower edge of the outer shell and the device frame opening is located at the lower edge of the outer shell (Figs. 1-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet to have the opening near the lower edge of the outer shell, as taught by Baril, in order to exchange the battery easier. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 35 /, 353 (Bd. Pat App. & inter. 1984).
Regarding claim 15, the combined helmet Aloumanis-Baril-Redpath discloses the protective helmet has a charging device configured for receiving electrical energy and for charging a battery received in the battery socket with the received electrical energy (i.e. power supply or power source, Aloumanis, col. 5, lines 63-67).
Regarding claim 16, the combined helmet Aloumanis-Baril-Redpath discloses the protective helmet is a protective motorcycle helmet (Aloumanis, col. 8, lines 64-65).
Regarding claim 17, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 17 and Baril further teaches the battery frame, starting at the battery frame opening, extends substantially along the outer shell (Figs. 1-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet to have the battery frame, starting at the battery frame opening, extends substantially along the outer shell, as taught by Baril, in order to exchange the battery easier. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellants specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat App. & Inter. 1384).
Regarding claim 18, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 18 and Baril further teaches the battery frame is configured to receive a battery in a substantially vertically upward direction (Figs. 1-2D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Aloumanis helmet to the battery frame is configured to receive a battery in a substantially vertically upward direction, as taught by Baril, in order to exchange the battery easier. Thus, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art. without the benefit of appellants specification, to make the necessary changes in the reference device. ” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat App. & inter. 1384).
Regarding claim 19, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claim 19 except the battery frame opening is located substantially centrally between a maximally rearward position and a maximally lateral position along a lower edge of the outer shell. However, applicant does not provide any criticality or unexpected results why the opening must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device. ” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloumanis et al. (9,247,779), Baril et al. (5,683,931), and Redpath et al. (2014/0000013), as applied to claim 1 above, and further in view of Rogers (2009/0064386).
Regarding claims 5 and 20, the combined helmet Aloumanis-Baril-Redpath teaches all of the limitations of claims 5 and 20 except the protective helmet comprises a helmet trim connected to the outer shell, and configured for at least partially covering a lower edge of the outer shell, the helmet trim delimits the protective helmet in a downward direction.
Roger teaches a helmet having a helmet trim connected to the outer shell and configured for at least partially covering a lower edge of the outer shell the helmet trim delimits the protective helmet in a downward direction (Fig. 3, member 74 and 77).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the Aloumanis helmet by adding the trim, as taught by Roger, in order to cover and delimit the edges.
Response to Arguments
Applicant's arguments, date 04-12-2021, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the amendment limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amendment limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732